At the outset, I take pleasure, Sir, in congratulating
you sincerely, on behalf of the delegation of the State of
Bahrain’s delegation, on your election as President of the
Assembly at this session. As you assume your important
task, it is my pleasure also to wish you success in carrying
out your duties and to assure you of my delegation’s full
cooperation with you in making the work of this session a
success.
I take this opportunity to convey thanks and
appreciation to your predecessor, Mr. Stoyan Ganev, who
conducted the proceedings of the last session with skill and
efficiency.
It is also my pleasure to mention with great
appreciation the continuing efforts of the Secretary-General,
His Excellency Mr. Boutros Boutros-Ghali, to further the
objectives of the United Nations and his tireless drive to
enhance the Organization’s role in maintaining international
peace and security.
I should also like to take this opportunity to extend our
warmest congratulations to the delegations of the Slovak
Republic, the Czech Republic, the Former Yugoslav
Republic of Macedonia, Eritrea, the Principality of Monaco
and the Principality of Andorra on their accession to the
membership of the United Nations.
Because of the important issues on our agenda, this
session of the General Assembly is a significant one indeed.
These issues under consideration demand close attention, if
we are to benefit from the object lessons of the past in
formulating future parameters, as is required by the
ever-accelerating changes in the international arena. As we
look at the historical events, that have followed upon one
another, we find that the world is in the midst of a
qualitative transformation that is virtually unprecedented. If
we examine the causes and aspects of that transformation,
we shall find that the conflict that raged between the eastern
and the western blocs was no mere ideological dispute
articulated in academic forums. Rather, it was a violent
political type of rivalry that escalated into grave military
confrontations that were, at times, direct and at others,
indirect, between the super-Powers. The past few years,
however, have witnessed the end of that conflict, and this in
turn has entailed major changes in the political outlook of
various world Powers.
It is regrettable indeed that, in the midst of these
changes, new problems have surfaced and have thus
strengthened our conviction that the ending of the cold war
will not make the world a more secure and stable place. For
all its conflicts and tensions the cold war, when it ended,
contrary to all expectations has brought to the surface the
banes of extreme nationalism and such aberrations as "ethnic
cleansing", things which had been dormant in Eastern
Europe and Central Asia.
This has led, in certain regions, to acts of violence that
threaten to change the very nature of relations between
States at a time when the path of international politics has
become really bumpy as a result of the restructuring of the
world order. This is a time of profound change in the lives
Forty-eighth session - 6 October 1993 5
of States and nations in which people’s aspirations after
stability and development merge with the fears generated by
the gap between a developed, affluent world and a world
that is unable to meet the minimum requirements of decent
living.
The major transformations that are taking place today,
in the areas of politics, technology and information,
underscore the fact that our world has become a truly global
village and that the scientific revolution is about to bring
down the barriers and boundaries between its various
countries and regions. It is regrettable indeed, at such a
juncture, that while we stand on the threshold of a new
century of man’s history, we perceive that the interests of
humanity lag behind the advances made by science and
technology. It is paradoxical indeed that the increased
interdependence dictated by the developments that are taking
place at the present time should go hand in hand with
political fragmentation and clash of interests as individual
States pursue their own narrow interests and ambitions.
Such a situation should urge us to look at what is going
on around us with a large magnifying glass so that we may
be able to fathom the depths of international problems and
scrutinize their interlocking strands on the wider screen of
the global scene. If we take the measure of the rapid
changes in the international arena, we may be able to foresee
the enormity of the dangers that the future may bring and
the extent of the harm to peoples’ security and stability that
may result therefrom. For, in a world whose spaces and
distances have shrunk and whose different parts have come
closer together more than at any other time before, peace
cannot be achieved in one region while the peace of another
region is left at the mercy of tensions. It is therefore
incumbent upon us all to develop a practical strategy for the
future through a new outlook that would be capable of
grasping and understanding the nature and drift of the
changes and harnessing them in the service of humanity as
a whole and for the strengthening of security throughout the
world.
After this introduction, which reflects the way we see
the past and look at the present, my delegation should like
to share with you certain thoughts on the building of the
post-cold-war world:
Firstly: there should be agreement on new concepts
concerning the issues of world peace and development
that would rid the world of the residues and perceptions
of the ideological and strategic thinking that prevailed
throughout the cold-war period;
Secondly: appropriate criteria should be defined for the
achievement of world stability through the common
security of all States;
Thirdly: existing and traditional boundaries between
States should be respected, and all boundary disputes
should be resolved by peaceful means that are agreed
upon by the parties concerned; and
Fourthly: there should be support for the United
Nations, as the appropriate international tool for the
establishment of a new international order where
justice, equality, respect for international resolutions
and the abandonment of double standards prevail.
War and peace are inseparable opposites. Given this
perspective, the most difficult task in international politics is
to devise an effective machinery to prevent the causes of
war on the one hand, and to preserve, maintain or keep the
peace, on the other. It is our conviction that current
international developments have created favourable
conditions for making use of the United Nations potential to
create a political climate that would be favourable for
developing the foundations of a collective security system.
Here it should be pointed out that one of the most
important means suggested for promoting collective security
is the use of preventive diplomacy to prevent disputes from
arising between parties and to prevent existing disputes from
escalating, and the development of preventive deployment of
United Nations forces in such a way as to allow those forces
to defuse potential tensions in any region of the world. We
hope that Member States will reach a consensus on the
formation of such forces, and that cooperation between the
United Nations and regional organizations can be enhanced
so that the regional organizations’ experience and their
human and material resources in the field of peace-keeping
can be tapped.
In this context, I applaud the current cooperation
between the United Nations and the League of Arab States
and emphasize the importance of enhancing and
strengthening the existing relations between the two
organizations in all fields.
The United Nations now approaches its fiftieth
anniversary. The peoples of the world, with their hopes and
aspirations, continue to look to the Organization to lead the
way to the turning of a new leaf in the history of
international relations so that they can finally enjoy the
security, peace and stability for which they have long
yearned.
6 General Assembly - Forty-eighth session
The world Organization has managed, since its
beginnings, to achieve some of the purposes of the Charter,
but has failed to achieve others. It is now at a juncture
where new hopes, accompanied by new problems, have
arisen. Over the last five decades, the membership of the
Organization has risen from 51 States in 1954 to 184 in
1993. This calls for restructuring the Organization’s
principal organs, especially the Secretariat and the Security
Council. We welcome the Secretary-General’s statement, in
his Agenda for Peace, that important steps have been taken
to reorganize the Secretariat in order to avoid duplication
and overlapping of functions and to enhance its
effectiveness. We call for further reforms to be effected,
methodically, so that the Secretariat can perform its duties to
the optimum.
As for the Security Council and its role in the
maintenance of international peace and security, the
development of this important organ and the review of the
provisions relating to its membership have recently been the
object of world attention. Consequently, the General
Assembly has included in the agenda of its forty-eighth
session an item entitled "Question of equitable representation
on and increase in the membership of the Security Council".
The inclusion of this item has taken place in response
to the desire of many States to emphasize the importance of
adequate and equitable representation in the membership of
this important organ in line with the increase in the
membership of the Organization and the glaring disparity
between the composition of the Council and the membership
of the United Nations. From 20 per cent in 1945, the
proportion has dropped to 8 per cent now. We support the
call for a review of the composition of the Security Council
that would ensure equitable geographical representation.
I should like, in this connection, to refer to the
resolution adopted by the Arab League Council at its regular
session, held in Cairo from 19 through 21 September 1993,
which calls upon the United Nations to take due
consideration of the need for equitable geographical
representation and to establish a permanent seat on the
Security Council for the Arab Group.
We should like to stress that it is vitally important to
ensure that in adopting any of the proposed formulas for
increasing the membership of the Security Council, care
must be taken that this should not lead to impeding the
proper functioning by the Council in carrying out its duties,
and that the power of veto should not be used as a means of
undermining the decision-making process or of diluting the
urgent nature of critical issues, especially those which have
to do with peace and security.
In recent weeks, a ray of hope that augurs well for the
future of world peace has appeared on the horizon of the
Middle East and the world at large: namely, the accord
signed by the Palestine Liberation Organization (PLO) and
Israel. We have consistently encouraged any sign of
movement towards a peaceful, just and comprehensive
settlement of the Palestine question. There is firm hope
today that this step will be a precursor to a real opening for
peace and stability in the Middle East region.
While we welcome this significant and historic step, we
view it as a first step on the road to a just, lasting and
comprehensive solution to the Palestine question and the
Arab-Israeli conflict, based on Security Council resolutions
242 (1967) and 338 (1973) and other resolutions of
international legality as well as the land-for-peace principle.
We hope that efforts will continue to be made towards the
speedy implementation of the provisions of the accord and
that the negotiations between other Arab parties and Israel
will make progress on the other tracks so that the existing
opportunities for peace may be put to good use.
We look forward to the day when the Israeli forces will
withdraw from the Gaza Strip, the West Bank, including
Holy Jerusalem, the occupied Syrian Golan Heights and the
occupied Lebanese and Jordanian territories, and to the day
when the legitimate national rights of the Palestinian people,
including the right of return for the Palestinian refugees, will
be guaranteed, in consonance with relevant United Nations
resolutions.
It should be emphasized that stability in the Middle
East is fully dependent on its being freed from chemical,
biological and nuclear weapons. Declaring the Middle East
a region free of weapons of mass destruction would enable
its States to focus their attention on questions of economic,
scientific and technological development and would
encourage them to cooperate in the field of peaceful uses of
nuclear energy and to make a constructive contribution to the
maintenance of world peace.
Two devastating wars have swept over the Gulf, and
their consequences have adversely affected development in
the area. It behooves us, therefore, to intensify efforts to
keep that important area free of any further tensions, through
the settlement of disputes by peaceful means and through
respect for the principles of territorial integrity and political
independence, the sovereignty of States over their own
resources, non-interference in the internal affairs of other
Forty-eighth session - 6 October 1993 7
States and strict observance of the norms of international
legality.
We should like to emphasize the need for Iraq to
implement Security Council resolutions relevant to its
aggression against the State of Kuwait, and in particular the
provisions of Security Council resolution 687 (1991)
relating, inter alia, to the release of Kuwaiti and other
prisoners of war and detainees, and to recognize the
international boundaries between Kuwait and Iraq as
demarcated and set out in Security Council resolution
833 (1993).
We also hope that the dialogue between the United
Arab Emirates and the Islamic Republic of Iran will lead to
the settlement of all outstanding questions regarding the
three islands of Abu Mousa, Greater Tunb and Lesser Tunb
in a manner that would guarantee the rights of the United
Arab Emirates as set out in the resolutions of the Gulf States
Cooperation Council.
The international arena has witnessed some
development, this year, in relation to the situation in
Somalia. Although that situation continues to irk the
conscience of the international community, the United
Nations has been able, through the efforts of a large number
of its members, to restore peace in most parts of Somalia.
Security Council resolution 814 (1993) has had a positive
effect in improving the situation after the drawn out
suffering experienced by the people of that country. We
should like to voice support for United Nations efforts to
rebuild the political, economic and social infrastructure of
Somalia. We hope that the Somali people will be able to
reach comprehensive national reconciliation between the
various factions.
The world has been following the tragic situation in
Bosnia and Herzegovina. Despite all the efforts deployed in
an attempt to contain the conflict, we see no glimmer of
hope that aggression against that country will cease. The
Serbian side rejected the Vance-Owen peace plan, while the
Government of Bosnia-Herzegovina accepted it. Massacres
and acts of aggression against Bosnian cities continue
unabated, and the Serb forces have committed the most
atrocious crimes of genocide and "ethnic cleansing" in open
defiance of the international community. Yet the Security
Council has not taken any effective measure to suppress the
aggression or to enable the legitimate Bosnian Government
to defend itself. That, surely, sends the wrong message to
all those who do not believe in the system of international
collective security and could give rise to a surge of violence
and extremism that would have an adverse effect on the
United Nations endeavours to contain existing and potential
conflicts in the world.
The international community is duty-bound to move
urgently to stop the aggression against the Republic of
Bosnia and Herzegovina, to safeguard the legitimate rights
of its people, to force the aggressors to comply with the
principles of international legality, to prevent any
demographic change or any territorial gains through the
policy of fait accompli pursued by the Serbs and the Croats,
and to enable the Republic of Bosnia and Herzegovina to
exercise the right of self-defence by lifting the embargo on
arms supplies to it.
It is regrettable, at a time when the features of a new
world order are beginning to take shape, that Central Asia
should be in the grip of a situation of instability that
threatens to tear it apart. Internal strife continues without let
up in Tajikistan and Georgia and the war between Armenia
and Azerbaijan has grown even more vicious. In this
connection, my delegation supports Security Council
resolutions 822 (1993) and 853 (1993), which reaffirm the
sovereignty and territorial integrity of Azerbaijan and of all
other States in the region and the inadmissibility of the use
of force for the acquisition of territory. We reaffirm our
endorsement of the efforts made by the United Nations and
regional organizations to restore stability in that region.
For years, the Cyprus problem has continued to defy
solution. We are encouraged, however, by the efforts of the
Secretary-General to bring the two Cypriot parties closer to
agreement. Despite the remaining obstacles that obstruct the
settlement of this problem, it is our view that the good
offices of the Secretary-General should continue until a
solution that would be satisfactory to both parties may be
reached.
With regard to the situation in Cambodia, positive
results have been achieved, and the United Nations, through
the United Nations Transitional Authority in Cambodia
(UNTAC), has been able to restore political stability to that
country. We should like on this occasion to extend our
sincere congratulations to the people and Government of
Cambodia on the outcome of their efforts in pursuit of
national reconciliation and peace. We also commend the
constructive efforts of UNTAC in carrying out its mandate
in Cambodia.
South Africa is now going through a significant and
crucial phase in its march towards political reform. The
main features of this reform are the agreement on the
drafting of a new constitution, the formation of a new
8 General Assembly - Forty-eighth session
transitional multi-party Government, and the agreement to
hold constitutional elections in April 1994. These
developments demonstrate the sincere desire of all parties in
South Africa to turn a new leaf in their relations. We
support the reforms currently under way in South Africa and
welcome Nelson Mandela’s call, in his recent address at the
United Nations, for lifting the economic sanctions now in
place against South Africa.
Although the fires of the cold war have been put out
and have become something of the past, we cannot but voice
our concern over the numerous difficulties which continue
to beset the world economy. The gap is still wide between
the average per capita income in developing countries and
that in developed countries. In 1992, that figure was over
$18,000 in the developed countries, while in the developing
countries it did not exceed $800. There are distressing
indications that the rate of world economic growth lags
behind the rate of world population growth.
The continuing social deterioration and lack of
economic security which result from continuous political
upheavals will undoubtedly impede economic development
in the long term. So long as the world economy continues
to stagnate, the urgent social problems connected with the
economy, in the areas of population, health, housing and
environment, will continue to defy solution.
Any change in the world economy, whether it be
negative or positive, affects every State. The world
economy stands in need of the political will that should lead
all the States of the world, especially the developed
countries, to cooperate in solving those problems that face us
all. This makes it incumbent upon us all to strengthen the
role of the United Nations, as the Organization that has
continued for about half a century, to embrace the countries
of the world with the distinctive and varied experiences each
and every country has gained in the areas of developmental
coordination and cooperation.
Over the past decades, the world has been focusing on
economic development owing to the immediate and speedy
returns it generates for the world economy. Voices have
been raised in the United Nations, in recent years, urging
that attention should be paid to social development as well.
This has led to the adoption by the General Assembly of
resolution 47/92, in which it decided to convene a World
Summit for Social Development early in 1995. We hope
that those in charge of preparations for that conference will
reach agreement to further those objectives of the Charter set
out in Article 55, relating to the promotion of higher
standards of living, conditions of economic and social
progress and development as well as to the resolution of
international economic and social problems.
Our planet faces man-made environmental threats
whose consequences are unpredictable. The Earth Summit
in Rio de Janeiro was an important step towards world
partnership in combating those environmental threats. We
should like, in this context, to reiterate our support for the
efforts to contain the threats to our environment, and we
hope that the programmes adopted by the Rio Summit,
especially those included in Agenda 21, will be
implemented.
The attention focused on population problems stems
from the tremendous density of population in some countries
and the adverse effects that density has on development. We
welcome the efforts by the United Nations and particularly
by the United Nations Population Fund, to address such
issues. We hope that the International Conference on
Population and Development scheduled to be held in Cairo
next year, pursuant to General Assembly resolution 47/176,
will adopt recommendations that may ensure the resolution
of urgent population and development problems in the next
decade.
Several years have passed since the world first
witnessed that novel, unique situation in the history of
international relations, namely the ending of bipolarity. The
result of this is that the world now stands at the crossroads
of history, where it faces difficult challenges. This is
especially so because certain evil tendencies have caused the
eruption of volcanoes of malevolent hatreds and racism,
which have destroyed many hopes and shattered the
expectations of millions of people to achieve security and
prosperity for future generations.
It may be appropriate to stop here and wonder whether
the United Nations has done all it should to address the
problems that have surfaced due to this major transformation
in world order? Has the machinery which we and many
others have called for been made available to the world
Organization to enable it to fulfil its role in a manner that is
compatible with the developments of our time? Even if the
United Nations has moved as we had hoped, have the
Member States made available to it the material and moral
resources to enable it to take effective action to address all
of the world problems, wherever they may appear?
We do not believe anyone in today’s world searches for
the Utopia described in Plato’s Republic or Farabi’s Ideal
City. Yet everyone would like to see the United Nations
made able to achieve practical solutions for world problems.
Forty-eighth session - 6 October 1993 9
For it is our conviction that any blood shed by a hand
prompted by an ethnic bigotry or racial hatred would be a
clear indication of our failure to respond to the aspirations
of all our peoples.
It is in this context that we call for resorting to reason
in trying to understand the new phenomena and to deal with
political, economic and social problems in a rational and
dispassionate manner. The time has come for issues relating
to international and regional security and development to be
put in their proper realistic perspectives, without any
idealistic flights of fancy. Such problems should be dealt
with in the light of the objective realities of the world we
live in with all its successive developments, so that the
solutions devised for them may be applicable in the current
atmosphere of inter-State rivalries. We are confident that,
with political will, material support and moral
encouragement, it will be possible for the United Nations to
perform its role in steering the ship of hope towards the
shores of security and peace we all seek.
